Judgment, Supreme Court, New York County (Edward Sheridan, J.), rendered *177October 13, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The hearing court properly denied defendant’s motion to suppress the loaded gun observed by the police in plain view lying partially under the front seat of the livery cab. The officer’s ordering defendant out of the car and reaching into the car to recover the gun, which came into plain view as defendant exited the car, were justified by the recovery moments earlier of a different weapon from another passenger (see, People v Alston, 195 AD2d 396). Concur — Sullivan, J. P., Milonas, Rosenberger, Kupferman and Mazzarelli, JJ.